Citation Nr: 0638339	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1999, for the grant of service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:       Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, and was remanded in 2005 and 2006.    


FINDINGS OF FACT

1.  A May 7, 1982 letter notified the veteran of the April 
1982 denial of service connection for hearing loss and of his 
hearing rights, but he did not initiate appeal.  

2.  The veteran sought to reopen his hearing loss claim on 
December 10, 1999.

3.  No communication or submittal that could be construed as 
a hearing loss service connection claim, or any evidence 
concerning hearing loss, was received between the 1982 denial 
and December 10, 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
1999, for the grant of service connection for bilateral 
hearing loss, are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date - Hearing Loss

This appeal arises from the October 2002 rating decision that 
granted service connection for bilateral hearing loss, and 
assigned an initial 20 percent disability rating, effective 
December 10, 1999, the date on which the claim was filed.  

The December 1999 claim was not the original hearing loss 
service connection claim.  Service connection for hearing 
loss was denied in an April 1982 rating decision.  A May 7, 
1982 letter notified the veteran of the unfavorable decision 
and of his appeal rights.  The record reflects no evidence of 
communication from the veteran, or a representative or agent, 
that could be construed as timely expression of disagreement.  
The rating decision is therefore final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).  Any 
subsequent claim, including that filed in December 1999, on 
hearing loss, if supported by new and material evidence, as 
was the case here, is deemed a "reopened" claim.  See 
February 2000 rating decision concluding that no new and 
material evidence was submitted to reopen; in October 2002, 
the RO determined that new and material evidence, in the form 
of September 2001 VA examination findings, which, of course, 
was not of record in February 2000, permitted reopening of 
the claim.  The reopened hearing loss claim was granted in 
October 2002, and then this appeal on earlier effective date 
ensued. 

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  In 
general, unless expressly provided otherwise, the effective 
date of an award is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110.  The 
implementing regulation states that, in general, the 
effective date of award of compensation, whether based on an 
original service connection claim or a reopened claim, will 
be the date of the receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

The veteran apparently contends that, because VA has 
determined that his hearing loss is attributable to active 
duty, service connection should be effective in 1961, before 
discharge; or upon discharge; or in the early 1960s, when he 
had noticed diminished hearing acuity; or in March 1982, when 
he filed a claim to reopen, as evident from his multiple 
written statements.  Also, as discussed in the Board's prior 
remand orders, the veteran indicated that he had filed a 
claim in 1962 or 1963, with the Detroit, Michigan, RO, and 
raised an issue of clear and unmistakable error (CUE) in the 
April 1982 denial.  Consistent with the Board's remand 
directives, the RO has undertaken development and determined 
that no claims file exists at the Detroit RO.  It also has 
adjudicated the veteran's CUE claim, as evidenced in the July 
2006 Supplemental Statement of the Case.          

No effective date for service connection, or for any rating 
for a service-connected disability, can begin before 
discharge.  The earliest possible effective date is the day 
after discharge from service, and that can occur if the 
original service connection claim is filed within one year 
after discharge.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  That was not the case here.  For the same 
reason, the effective date cannot begin upon discharge.  

As for an effective date beginning in the early 1960s, the 
general rule on effective dates is that the date cannot be 
earlier than the date of filing of the claim, or when 
entitlement to service connection is shown, whichever is 
later.  Here, the RO has determined that there is no evidence 
of a claim filed in the 1960s.  And, while the veteran did 
file a claim in 1982, the RO determined that entitlement to 
service connection was not demonstrated at that time.  The 
unfavorable April 1982 rating decision, which notes that that 
decision adjudicates the original claim, was not appealed and 
is final.  As stated earlier, the subsequent claim - filed in 
December 1999, and eventually granted in 2002 - is a 
"reopened" claim after final disallowance, and the 
effective date is the date of the filing of the claim to 
reopen (December 10, 1999), or the date on which entitlement 
is shown, whichever is later.  See 38 C.F.R. § 3.400; 
3.400(q)(1)(ii).  And, for that reason, the year 1982, 
another alternative date requested, cannot be the effective 
date.  (On a related issue, the veteran contends, in his 
October 2003 statement and in VA Form 9, that VA did not 
notify him of his appeal rights in 1982.  That is not the 
case.  The reverse side of the May 1982 cover letter 
transmitting the April 1982 rating decision notified him of 
appeal rights and procedures.)

That said, notwithstanding the above, the Board has reviewed 
the record to determine whether it reflects any claim filed 
between notice of the 1982 denial and 1999 claim to reopen, 
but it finds none.  Nor does the record reflect the submittal 
of any evidence, much less concerning hearing loss, between 
those dates.  There is no evidence of any communication from 
the veteran or a representative concerning any disability or 
claim between those dates.                         

Therefore, the Board concludes that an effective date earlier 
than December 10, 1999, is not warranted for the grant of 
service connection for hearing loss.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The earlier effective date claim arose from the October 2002 
RO grant of service connection for hearing loss and 
assignment of an initial compensable rating.  The Board 
concedes that the above notice requirements do generally 
apply to earlier effective date claims, and such notice was 
not provided before the October 2002 rating decision was 
issued.  Nonetheless, it finds no prejudice has occurred due 
to such defect.  That defect was cured subsequently, during 
the appeal period.  

In an October 2003 letter responsive to the veteran's 
September 2003 notice of disagreement to the October 2002 
rating decision, the RO advised the veteran that, if he 
informs VA about any sources of existing evidence pertinent 
to the claim, be they employers, other federal agencies, 
local governments, or VA medical facilities, then VA would 
assist him in obtaining such evidence.  He was told that, 
notwithstanding the duty to assist, he ultimately is 
responsible for substantiating his claim.  The Board 
acknowledges that the letter discussed the "new and material 
evidence" standard where no such discussion was warranted as 
service connection was granted for hearing loss, and that it 
did not explicitly address what criteria govern an effective 
date claim.  The Board appreciates that that could be the 
source of some confusion, and that an individual in the 
veteran's position might not fully appreciate what sources of 
relevant evidence he must identify if he is not told what the 
pertinent criteria are and what evidence would substantiate 
them.  Nonetheless, the October 2003 Statement of the Case 
(SOC) addressed that concern, as it set forth the regulation 
governing effective dates, responded to his various 
contentions as to why he believes an earlier effective date 
is warranted, and explained why an earlier effective date 
cannot be granted.  The SOC also cited 38 C.F.R. § 3.159, 
from which the "fourth element" notice requirement - that a 
claimant may submit any pertinent evidence he has - is 
derived.  

Further, in December 2003, January 2005, and April 2006, VA 
sent the veteran letters reiterating the veteran's and VA's 
respective claim development responsibilities, and what 
effective date criteria require.  He was told that the 
effective date is the date of filing of the claim, original 
or reopened (to indicate that he could identify any evidence 
of a claim, other than the 1982 or 1999 claims), or the date 
entitlement to service connection is shown, and he was 
notified of what service connection itself requires (see 
December 2003 letter).  The January 2005 letter told him that 
he can submit any pertinent evidence he has.  The SSOCs dated 
in June 2005 (sent in July 2005) and July 2006 explained why 
an earlier effective date remains denied.  The latter SSOC, 
and as well, the April 2006 letter notified the veteran of 
what VA considers to determine degree of disability (although 
that is not specifically relevant to the issue of effective 
date for service connection), and as well, what it considers 
in determining effective dates, consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Dingess notice 
provided the veteran with examples of the types of evidence 
that could be relevant to an effective date claim, e.g., 
information about continuous treatment, or when treatment 
began, which could be pertinent to demonstrating entitlement 
to service connection, or even the filing of an informal 
claim based on VA clinical records.  See 38 C.F.R. § 3.157.  
Also, as stated earlier, his CUE contention was addressed, 
and the remand directives were completed.  Nonetheless, even 
after the last (July 2006) SSOC was issued, neither the 
veteran, nor his representative, submitted additional records 
pertinent to an earlier effective date; nor did either 
identify sources of missing, pertinent evidence.  

Based on the foregoing, the Board concludes that any notice 
defect was appropriately cured during appeal, and no 
prejudicial error has occurred.  See generally Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, the veteran's written statements 
and hearing testimony (veteran and spouse), and claims 
adjudication history.  Again, despite appropriate notice 
during appeal, no additional sources of pertinent evidence 
have been identified.  Based on the foregoing, the Board 
concludes that VA's duty to assist was met, and it is not 
precluded from adjudicating this claim on its merits.


ORDER

An effective date earlier than December 10, 1999, for the 
grant of service connection for bilateral hearing loss, is 
denied.




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


